Fisk, J.,
concurring. I fully concur in the views above expressed by Judge Goss, but I deem it proper to here briefly emphasize my per*334sonal views. Tbe question is largely one of fact, involving primarily a construction of tbe constitution of tbe Tbingvalla Congregation, which is the governing and controlling contract between these parties, and must measure their respective rights. Was it the intention of these-contracting parties to adopt, and did they knowingly adopt and agree to, the doctrine of plenary inspiration of the Bible % It seems plain tome from this record that such question must be answered in the negative, and that the learned trial court’s finding to the contrary is without support in the proof.
No one contends that such constitution or contract expressly stipulates in favor of the doctrine of plenary inspiration, for there is not the least foundation in such instrument for such contention, but it is contended, as I understand it, that such doctrine was “presupposed,” or, in other words, inferred or implied. As I construe such instrument, however, there is no warrant for reading into it such implied or inferred stipulation or presupposed doctrine of faith; for it is or must, I think, be conceded that up to that time the Icelandic Lutheran Church had not adopted any definite doctrine or creed upon the subject. On the contrary, it affirmatively appears that the so-called mother church of Iceland professed and adhered to no such doctrine in its confessional documents, or otherwise. I am therefore inevitably forced to the conclusion that if the parties to this compact intended such a radical departure from the doctrines of the mother church they no doubt would have, in unmistakable language, so stipulated. This is but reasonable. They did not deem it necessary, however, to insert any express stipulation on so vital and important a matter, although matters of much more minor importance were carefully covered. The truth is, as I read and construe the record, that no particular doctrine of faith respecting the inspiration of the Bible was ever thought of by them, much less considered. They merely took it for granted that all accepted the doctrine of the inspiration of the Bible. In other words, it was “presupposed” that the Bible was inspired, but in what specific manner it was thus inspired did not, at that time, concern them. If it had, is it not reasonable to presume that they would have covered the subject by express stipulation? It is very apparent that when, some years later, the question arose as to the particular belief of the congregation respecting the doctrine of verbal, mechanical, or plenary inspiration of the Biblej *335there was a very decided divergence of views, not only in such congregation, but in the synod as well, which disagreement resulted in a prompt disruption of both organizations. Did such sudden divergence of views necessarily mean that the members of one faction or the other had departed from their views as previously entertained ? Clearly not, and if this be true, it serves as a most persuasive answer to the contention that the members of Thingvalla Congregation intentionally agreed, by the adoption of their constitution, to a doctrine of inspiration thus so emphatically and promptly repudiated by the majority after it was first brought to their notice. While one person may suddenly change his views, even on so important a question as religion, it is contrary to all experience that a majority of a large church congregation would do so. If the majority did not change their views, then they entertained such views at the date the congregation was organized, and it is difficult to believe, therefore, that they intentionally subscribed to and adopted a theory of inspiration contrary to their beliefs. Furthermore, it is quite unnatural and improbable that the organizers of this congregation, who had emigrated so recently from their mother country, Iceland, and who did not do so on account of any difference in religious views, would intentionally depart from the views entertained and taught by the mother church. From a careful consideration of the record, I am firmly impressed with the belief that there is no testimony showing that at the date Thingvalla Congregation was organized there was any definite and generally recognized doctrine or belief on the part of the Icelandic Lutheran Church, either in Iceland or America, respecting the different theories of inspiration of the Bible. It was merely taken for granted, or, in other words, presupposed, that the Bible was the inspired word of God. Further than this there was nothing taken for granted or presupposed. How, then, can it be successfully contended that the minds of these parties ever met and agreed in their contract to the doctrine of plenary inspiration ?
I am unable to discover any competent evidence in the record to warrant a finding that defendants departed from the faith of their congregation. Certain of plaintiffs’ witnesses, such as Professor Ness, Rev. Fossmark, and Rev. Walper, it is true, gave it as their bald conclusions that the adoption of the resolution of June 5th constituted a departure from the faith of the congregation as promulgated by article *3362 of the constitution. Such testimony is entitled to no weight, for it is wholly incompetent. It was the province of the court, and not these witnesses, to draw the proper conclusions from the facts. These witnesses clearly usurped functions belonging to the court. They might just as properly have given it as their conclusion that plaintiffs were entitled to win in this lawsuit. They should have been restricted to a statement of the facts, leaving the court to draw its own conclusions therefrom. This is an elementary rule of evidence.
Entertaining these views of the record, I feel constrained to differ from the findings and conclusions of the learned trial judge.